Citation Nr: 0332615	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-12 805A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs death benefits.


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's sister and Appellant's sister-in-law

ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel




INTRODUCTION

The appellant has reported that her husband, who served with 
the army of the Republic of the Philippines, also served with 
the United States Armed Forces from December 1941 to February 
1942.  The appellant contends that her husband died during 
combat in February 1942.

In December 1999, the appellant filed a request for VA death 
benefits.  In August 2001, the VA Manila Regional Office (RO) 
denied the appellant's request for death benefits.  The 
appellant duly appealed.


REMAND

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); see 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002).  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.

Under the VCAA, VA has a duty to notify the veteran or 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  There 
is no indication in the file that the RO has satisfied these 
duties to the appellant, therefore, the RO shall inform the 
appellant of her rights under the VCAA. 

The Board notes that additional evidence was submitted by the 
appellant including a statement entitled 'letter of appeal' 
dated in February 2003, and several affidavits and 
certificates.  The Board recognizes that some of this 
evidence is duplicative, however, the RO should prepare a 
Supplemental Statement of the Case to include the additional 
evidence.  The failure to do so constitutes procedural error.  
See 38 C.F.R. §§ 19.9, 19.31(b)(1) (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.A. § 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled Am. Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The court found 
that the 30-day period provided in § 3.159(b)(1) to respond 
to a VCCA duty to notify is misleading and detrimental to 
claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  Therefore, 
because this case is being remanded for additional 
development or to cure a procedural defect, the RO must take 
this opportunity to inform the appellant of the requisite 
time allowed to respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  In a letter, the RO should inform 
the appellant of her right to submit 
new evidence, describe the type of 
evidence needed to substantiate her 
claim, and provide a discussion of the 
relative duties of the VA and the 
appellant in obtaining relevant 
evidence.  This letter should also 
contain a summary of the provisions of 
38 U.S.C.A. §§ 5103 and 5103A.  The RO 
must review the claims file and ensure 
that all VCAA notice obligations have 
been satisfied in accordance with the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A, (West 2002), 
and any other applicable legal 
precedent. 

2.  Then, after ensuring that all 
requested development has been completed, 
and if in order, the RO should 
readjudicate the appellant's claim of 
entitlement to basic eligibility for VA 
death benefits.  In this issuance, the RO 
should provide the provisions of 38 
C.F.R. §§ 3.102 and 3.159 (2003).  If the 
determination of this claim remains 
unfavorable to the appellant, the RO must 
issue a Supplemental Statement of the 
Case and provide her a reasonable period 
of time in which to respond before this 
case is returned to the Board.


The purpose of this REMAND is to obtain additional 
development and full compliance with the VA's due process 
requirements, and the Board intimates no opinion as to the 
ultimate merits of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




